Case 2:19-cv-00570-LEW Document 16 Filed 01/04/21 Page 1 of 1              PageID #: 928




                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE

TRACEY L. A.,                                   )
                                                )
                     Plaintiff                  )
                                                )
                     v.                         )       2:19-cv-00570-LEW
                                                )
SOCIAL SECURITY ADMINISTRATION                  )
COMMISSIONER,                                   )
                                                )
                     Defendant                  )

               ORDER ACCEPTING RECOMMENDED DECISION

      On December 15, 2020, the United States Magistrate Judge filed with the court, with

copies to counsel, his Report and Recommended Decision. The time within which to file

objections expired on December 30, 2020, and no objection has been filed. The Magistrate

Judge notified the parties that failure to object would waive their right to de novo review

and appeal. Having reviewed and considered the Magistrate Judge’s Recommended

Decision, I concur with the Magistrate Judge’s conclusions as set forth in his

Recommended Decision.

       It is therefore ORDERED that the Recommended Decision (ECF No. 15) of the

Magistrate Judge is hereby AFFIRMED and ADOPTED. The Commissioner’s final

administrative decision is AFFIRMED.

       SO ORDERED.

       Dated this 4th day of January, 2021.

                                            /s/ Lance E. Walker
                                           UNITED STATES DISTRICT JUDGE
